DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2,4-6 , 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. cited by applicant as WO2016129699.
Tsuji et al. have glass 1 with surface, camera 54,210 defining an angle of view, anti-fogging membrane 501 with inner surface exposed to the vehicle interior, figures 21,22, and heater 85.
Claim 2, Tsuji et al. have substrate 502, inherently transparent as it is located atop an opening 500 in the masking material 2, figure 2.
Claim 4, wire 85 is on the inner surface of the substrate 503 figure 21-22 with 501 covering in figure 21 upper.
Claims 5-6, the membrane is both water absorbing and hydrophilic, paragraphs 11 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of JP2013-173402, cited by applicant.
It would have been obvious at the time of filing of applicant to provide in Tsuji et al. the heating wires embedded in a substrate as taught by JP2013-173402 at 170/140 as a known location in this art and not the invention of applicant.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of Ishizeki et al., us 20090206068.
It would have been obvious at the time of filing of applicant to provide in Tsuji et al. the electric power supply controlled by a control unit or computer using known sensor feeds to the control comprising time, inside and outside temperatures, vehicle speed and interior humidity as taught by Ishizeki et al. in paragraph 19 to more accurately control the heating device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both references use ambient parameters to control a heating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/11/2022